Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by the Attorney for the case, Mr. Adam Chapin. Reg. No. 66,712 (see attached email).

The application has been amended as follows: 
In the claims:
15. (Currently Amended) The processing system of claim 14, wherein how each one of
the multiple users interacted with the virtual game character  comprises the game event data that is used to indicate progress of the game event.


Claims 1-15 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-15 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “update an advancement status for the game event of the video game based on the game event data that has been received, the game event being held over a plurality of unit periods that are tracked for the video game; determine whether the game event satisfies a first ending condition or a second ending condition;”
The “update,  give, end advancement” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing a user with a game event and rewards. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of, 
receive, from different ones of a plurality of computing devices that are associated with different ones of the multiple users, game event data that indicates how a respective user has participated in the virtual game space for the video game for the game event; 
cause participation data to be communicated to the plurality of computing devices, the participation data including information about a plurality of participation rewards to be given based on participation by individual ones of the multiple users in the game event during different ones of the plurality of unit periods over which the game event is held, wherein each of the plurality of participation rewards are game elements that are usable within the video game by respective ones of the multiple users; 
in accordance with participation in the game event by a first user of the multiple users, give the first user one of the plurality of participation rewards that is associated with the unit period, of the plurality of unit periods, in which a timing of the participation by the first user is associated therewith;
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for providing a user with a game event and rewards. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claims 1 and 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system and information processing system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? n/a. The claim is eligible.
Claims 6 and 7: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable storage medium and apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? n/a. The claim is eligible.
Dependent claims 2-5, the claims recite elements such as “non-given rewards whose number is equal to a number by which the number of times the unit period has come until the advancement status satisfies the ending condition is smaller than the predetermined number of times”; “non-given rewards is given also to the user who uses an application in which the game event can be performed, and who has never participated in the game event during the holding period of the game event”, “participation rewards associated with the unit periods and determined on the basis of a number of the unit periods “.These elements integrate the system of organizing human activity into a practical application. The claims  are  eligible.
Regarding to prior art, the closest prior art of record is PG. PUB. No. US 20180165701(ONDA)  in view of  US 20180096317 (OOCHI), but the references fail to teach at least:
determine whether the game event satisfies a first ending condition or a second ending condition; 
determine that the first ending condition for the game event is satisfied and based thereon, end advancement of the game event; and 
when the first ending condition remains unsatisfied, determine that the second ending condition for the game event is satisfied and based thereon, give a second user at least one of the plurality of participation rewards that has not been given to the second user for the game event
Note: Full support of all the limitations amended in Independent claim 1 is explained with support examples, paragraphs and elements contained in figures in Applicant’s summary of Interview filed  on 5/17/2022.

In particular ONDA teaches “For example, the variable parameter value may be one or a plurality of 1) a number indicating the number and the type of the rewards that have been acquired by the player, 2) data representing the game progress status including, for example, a progress unit number of a currently playing game stage or the like, a scenario number, and the like,…”, paragraph 258,  “time range” paragraph 213 and Fig. 27, paragraph 308 “update save data”.
Next, in “[0119] In the present embodiment, the player can stop the advertisement display 20 that has started, at any timing. A reward for watching the advertisement is given to the player … when a predetermined period of time of displaying is completed….”, paragraph 119.
end advancement of a game event if the advancement status of the game event satisfies an ending condition, “[0056] In the computer system, the screen switching timing may be a timing at which a screen is switched in accordance with start or end of a given game progress unit….”, paragraph 56. 
OOCHI teaches a game termination condition, “a game termination condition has been satisfied, and the like.”, paragraph 119.

Further, Applicant's arguments filed on 4/29/2022  (in particular page 13 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-15 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination  ONDA and OOCHI, are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“Sensing processes participation game of smartphones in participatory sensing systems”. IEEE. 2014. Participatory sensing has gained increasing attention in recent years as it is promising for empowering large-scale monitoring and knowledge discovery, leveraging a crowd of public smartphone workers. In a participatory sensing system, the platform recruits workers to participate in multiple sensing processes. However, sensing processes have limited budgets. A smartphone is only satisfied when it receives a reward large enough to cover its cost caused, e.g., by resource consumption. Considering the rationality of smartphone workers, it is of great importance for the participatory sensing system to satisfy as many workers as possible, in order to stimulate more smartphone participation. This paper proposes a general sensing processes participation game framework with heterogenous workers and heterogenous sensing processes. This paper shows that it is NP-hard to find a sensing processes participation solution which maximizes the number of satisfied workers. Inspired by the finite improvement property of the game, this paper designs and implements an algorithm of sensing processes participation, which guarantees to reach a pure Nash equilibrium in polynomial time, and allows workers to change their strategy profiles asynchronously. Simulation results show that the algorithm is effective and efficient.
WO 2016093923A1  “Hybrid arcade-type, wager-based gaming techniques and predetermined RNG outcome batch retrieval techniques”. Various aspects described for implementing hybrid arcade/wager-based gaming techniques via computer networks, including one or more casino gaming networks. The hybrid arcade/wager-based game may include a non-wager based gaming portion and a wager-based gaming portion. One or more players are able to concurrently engage in continuous game play of the non-wager based gaming portion during execution of wager-based gaming events which are automatically triggered based on events which occur during play of the non-wager based gaming portion. Other aspects are directed to wager-based gaming techniques for remotely retrieving, before the occurrence of wager-based triggering events, one or more batches of predetermined RNG outcomes from an RNG engine, and for using at least one of the retrieved, predetermined RNG outcomes to determine future wager-based game event outcomes. According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): • Pulling a trigger; • Firing a shot with a gun or other weapon; • Hitting a specified target; • Destroying a specified virtual object;  One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/21/2021